Citation Nr: 0520608	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  95-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a disability rating greater than 70 percent 
for post-traumatic stress disorder (PTSD) prior to April 19, 
1994.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Albuquerque, 
New Mexico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This case was most recently before 
the Board in September 2003.


FINDING OF FACT

Prior to April 19, 1994, the veteran's service-connected PTSD 
limited him to only marginal employment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for post-traumatic 
stress disorder (PTSD) effective from November 20, 1990, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following, there is no prejudice to the 
veteran by the Board proceeding with appellate review at this 
time without review of the Veterans Claims Assistance Act of 
2000 (VCAA).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In a claim of disagreement with the initial 
rating assigned following a grant of service connection, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Prior to November 7, 1996, a 70 percent rating for PTSD is in 
order when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent rating is 
assigned when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; 
and when the veteran is demonstrably unable to obtain or 
retain employment.  Diagnostic Code 9411.

In May 1994 the RO granted service connection for PTSD and 
assigned a 30 percent disability rating, effective November 
20, 1990.  A September 1994 rating decision increased the 
PTSD disability rating to 50 percent, effective September 1, 
1994.  By rating decision dated in April 1996, the rating for 
PTSD was increased to 100 percent effective April 19, 1994.  
In July 1999, the RO determined that the veteran was entitled 
to a 70 percent disability rating effective from November 20, 
1990.  The Board notes that the veteran has not expressed 
disagreement with the November 20, 1990, effective date of 
the grant of service connection for PTSD.

A review of the evidence, including the veteran's May 2002 RO 
hearing testimony, reveals that the veteran's PTSD has 
allowed him to maintain only marginal employment prior to 
April 1994.  While the veteran has readily acknowledged that 
he was employed prior to April 1994, it appears that the 
veteran was working only 30 hours per week at a wage that 
resulted in earnings at or below the poverty threshold.  
Hearing Transcript, May 7, 2002, p. 2.  Thorough questioning 
conducted during the June 1997 RO and October 2000 RO 
hearings, for example, also shows that the veteran's 
employment at the children's shelter was possible due only to 
the understanding and accommodation of his employer, and was 
essentially undertaken in a protected environment.

Marginal employment, i.e., earned annual income that does not 
exceed the poverty threshold for one person, is not 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Marginal employment may also be considered to exist 
when income exceeds the poverty threshold but is earned, as 
in the veteran's situation in this case, in an essentially 
protected environment.  38 C.F.R. § 4.16(a).

Several medical records for the period prior to April 1994 
also suggest that the PTSD essentially precluded gainful 
employment.  A February 1994 social worker reported that the 
veteran's part-time employment in a shelter resulted in only 
minimal wages.  A hospitalization report in April 1994 showed 
a Global Assessment of Functioning (GAF) score of 35, with a 
score of 35 reported for the previous year.  This also 
suggests no more than marginal employment.  

In short, the evidence of record reveals that a 100 percent 
schedular disability rating for PTSD from November 20, 1990, 
the date of the veteran's claim, is warranted.

As noted by the RO, the Board recognizes that some evidence 
does not demonstrate PTSD of such severity as to warrant a 
100 percent rating.  A review of the entire record, however, 
reveals that the probative value and weight of the totality 
of the evidence is in such balance as to require resolution 
of doubt in the veteran's favor.  Accordingly, resolving 
doubt in the veteran's favor, the Board finds that the 
evidence supports an initial schedular 100 percent disability 
rating for PTSD for the period prior to April 1994.




ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a schedular 100 percent disability rating 
for PTSD from November 20, 1990 is warranted.  The appeal is 
granted to this extent.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


